      Case 2:19-cv-02147-JWL-JPO Document 119 Filed 10/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself
 and those similarly situated,

             Plaintiff,
                                                       Case No. 19-2147-JWL
             v.

 CREDIT LAW CENTER, LLC, et al.,

             Defendants.

                          SIXTH AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 118) to amend the scheduling order

originally filed on June 17, 2019 (ECF No. 26). For good cause shown in the motion, it is

granted and the scheduling order is amended as follows:

        a) The fact discovery deadline is extended through November 6, 2020, for the sole

            purpose of allowing the independent expert sufficient time to extract the

            Transaction Log data and Audits.

        b) Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from retained

            experts, must be served by plaintiff by December 7, 2020, and by defendant by

            January 5, 2021; disclosures and reports by any rebuttal experts must be served

            by February 5, 2021.

        c) Any motion for class certification must be filed by March 9, 2021.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.


O:\SCHEDULINGORDERS\19-2147-JWL-118.DOCX
Case 2:19-cv-02147-JWL-JPO Document 119 Filed 10/29/20 Page 2 of 2




 IT IS SO ORDERED.

 Dated October 29, 2020, at Kansas City, Kansas.

                                   s/ James P. O=Hara
                                  James P. O=Hara
                                  U.S. Magistrate Judge




                                    2
